Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A filing date of 04/23/2019 is acknowledged.
Claims 1 – 20 are pending and have been examined; wherein examiner:
amends claims 1, 5, 8, 9, 11, and 15 – 19; and 
cancels claims 3, 6, and 7.
Claims 1, 2, 4, 5 and 8 – 20 are allowed (these claims are renumbered to 1 – 17.)

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Christopher Arena (Reg. No. 35,429) on 10/04/2021, to put the claims in condition for allowance.
Amend claims 1, 3, 5 – 9, 11, and 15 – 19 as follow:
Claim 1 (currently amended) 
A method comprising:
monitoring access by a first user to a first updating server and a second updating server;
 a first code update to the first updating server; 
setting a first input to a verification processor from the first server to a “1” and a second input to the verification processor from the second server to a “0” when the first user accesses the first updating server;   
loading a second code update by a second user to the second updating server; 
comparing the first code update from the first updating server and the second code update from the second updating server;  
changing the second input to the verification processor to a “1” if the first code update and the second code update are identical; and
downloading the first code update to a remote device based on the changing 

Claim 3 (canceled) 

Claim 5 (currently amended)  
The method of claim 1 further comprising setting the first input tothe verification processor from the first server to a “1” and the second input to the verification processor from the second server to a “0” when the first user accesses the first updating server, thereby preventing the downloading step until the second input to the verification processor is changed to a “1”. 

Claims 6 and 7 (canceled).   

Claim 8 (currently amended) 
The method of claim 1 further comprising receiving, by the second updating server, the second code update from a database upon command from the second user and wherein the downloading step is initiated when the first code update matches the second code update.

Claim 9 (currently amended) 
The method of claim 1 further comprising setting the second input to the verification processor to a value of “0” based on the suspending step, thereby preventing the downloading step. 

Claim 11 (Currently amended)   
A system comprising:
a first updating server and a second updating server;
a verification processor configured to receive a first input from the first updating server and a second input from the second updating server wherein the first input has a value of “1” when a first code update is ready for downloading from the first updating server to a remote device and wherein the second input has a value of “0” until a second code update equivalent to the first code update is loaded onto the second updating server and wherein the second input changes to a value of “1” when the second code update is equivalent to the first code update, and
wherein the verification processor permits or blocks downloading the first code update based on the first input and the second input.

Claim 15 (currently amended) 
The system of claim 13 wherein the second updating server is only accessed by a second user.  

Claim 16 (currently amended) 
The system of claim 11 wherein

Claim 17 (currently amended) 
The system of claim 11 wherein downloads are prevented unless both the first input and the second input are set to a value of “1”.

Claim 18 (currently amended) 
A system comprising:
a first updating server and a second updating server; and 
wherein the second updating server has a processor and a memory coupled with the  processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
 on the first updating server for downloading to a remote device
blocking access to the second updating server by a first user based on the determining step;
setting a first input to a verification processor from the first server to a “1” and a second input to the verification processor from the second server to a “0”; 
receiving a second code update from a second user; and
if the first code update and the second code update are identical, then changing the second input to the verification processor to a “1”; and 
downloading the second code update to the remote device based on the changing.

Claim 19 (currently amended) The system of claim 18  the first input of the verification processor and the second updating server has an output to [[a]]  the second input of the verification processor and wherein the first input has a value of [[a]] “1” based on the first code update and the second input has a value of “0” thereby blocking the downloading step until the second updating server receives the second code update matching the first code update and the value of the second input then changes to a “1” and thereby enabling the downloading step.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Ng et al. (Pub. No. US 2017/0019498 A1; hereinafter Ng) discloses 
“a method comprising: 
monitoring access by a first user to a first
suspending access by the first user to the second.”
Enomori et al. (Pub. No. US 2009/0235244 A1; hereinafter Enomori) discloses 
“
loading a second code update by a second user to the second updating server;
comparing the first code update from the first updating server and a second code update from the second updating server; and 
downloading the first code update to a remote device
However, Ng and Enomori do not disclose “setting a first input to a verification processor from the first server to a ‘1’ and a second input to the verification processor from the second server to a ‘0’ when the first user accesses the first updating server; changing the second input to the verification processor to a ‘1’ if the first code update and the second code update are identical; downloading the first code update to a remote device based on the changing step.” These claimed limitations are not distinctly discloses or suggested by individual or in combination of the prior arts of the record; 

Claim 11
Ng and Enomori disclose “a system comprising a first updating server and a second updating server”.
However, Ng and Enomori do not, either individually or in combination, do not disclose or suggest “a verification processor configured to receive a first input from the first updating server and a second input from the second updating server wherein the first input has a value of “1” when a first code update is ready for downloading from the first updating server to a remote device and wherein the second input has a value of “0” until a second code update equivalent to the first code update is loaded onto the second updating server and wherein the second input changes to a value of “1” when the second code update is equivalent to the first code update, and
wherein the verification processor permits or blocks downloading the first code update based on the first input and the second input.”  
These limitations are patently distinct from the prior arts of record.  In other words, they present subject matter that is novel and nonobvious. Thus, claim 11 and its dependent claims are allowed.

Claim 18
Ng discloses 
a system comprising:
a first 
wherein the second
blocking access to the second updating server by a first user ”
Enomori discloses 
“A system comprising:
a first updating server and a second updating server; and 
wherein the second updating server has a processor and a memory coupled with the  processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
determining that there is a first code update on the first updating server for downloading to a remote device;
receiving a second code update from a second user; and
if the first code update and the second code update are identical
downloading the second code update to the remote device
However, Ng and Enomori do not disclose
“setting a first input to a verification processor from the first server to a ‘1’ and a second input to the verification processor from the second server to a ‘0’; 
if the first code update and the second code update are identical, then changing the second input to the verification processor to a ‘1’; and 
downloading the second code update to the remote device based on the changing.” These claimed limitations are not distinctly discloses or suggested by individual or in combination of the prior arts of the record; therefore, they are patently distinct from the prior arts of record.  In other words, they present subject matter that is novel and nonobvious. As a result, claim 18 and its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christopher M. Hayden et al. (NPL; Evaluating Dynamic Software Update Safety Using Systematic Testing): Evaluate software update using different timing restrictions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192